Title: Enclosure: Extracts from the Report of the Governor of the Territory of the United States North-west of the Ohio., 17 February 1791
From: Governor of the Territory of the United States North-west of the Ohio
To: 

 

[c.17 February 1791]

A. “Among the claims for land that have been rejected, there are several that are founded on purchases made from individual indians, and the conveyances set forth that they were inherited from their parents, and were not the property of the Nation. It could not however be discovered that any division of the lands of the Kaskaskia indians had ever taken place among themselves, and the Chief of that Nation has applied to be confirmed in a tract of land of about five or six thousand acres, where their village was situated not long ago; and which would take in the parcels that have been sold and applied for as above. On this claim no decision had been made. It appeared to be a subject that ought to be referred to Congress; but I may be allowed to observe, if one indian sale is approved it is probable that a great many will be brought forward.”
B. “A Gentleman, of the name of Todd, had been appointed by the Governor of Virginia lieutenant of the County of Illionois, & some few grants of land are said to have been made by him, altho’ by his instructions, which he put upon record at Kaskaskia, he has no authority to that purpose, but seems rather to have been restrained. A copy of those instructions were transmitted by the Secretary. On Mr Todds leaving that part of the country, a person of the name of De numbrun was substituted, who made grants of land without number. The power of granting lands was also assumed by the civil courts that had been established, and that assumed power they used very liberally, still pretending however that they had been authorized so to do by Mr Todd, who is stiled grand Judge for the United States. It is most probable that such power was never delegated to the Courts by Mr Todd, at least it does not appear. All those grants have been rejected; but I beg leave to suggest, that it might be proper to allow a right of pre-emption to those, who have actually settled and made improvements under them. Some of the parties seem respectively to have had two different objects in view. The applicants, the engrossing lands for a very small consideration; and the granters, the accumulation of perquisites:

The Courts and Sub-lieutenants having exacted four dollars for each grant. There are a number of American settlers in possession of such grants whose claims have been equally rejected. Their case seems to be a hard one. Not doubting the authority of the Courts which they saw every day exercised, they applied for lands & obtained them, and made settlements in consequence distinct from those of the french; but having removed into that country after the year 1783, they do not come within the resolution of Congress which describes who are to be considered as ancient settlers, and confirmed in their possessions. As Americans they have been the peculiar objects of Indian depredation, while their neighbours, the French, from having had much intercourse with the Indians, and frequently intermarrying with them, until very lately were generally safe. They have in consequence been driven off of the lands they had improved, and have lost both their time and their labour. No. 7 is a representation from them upon this subject.”
C. “No. 14 is a representation of the inhabitants of Cahokia respecting their Common. What they set forth is true, both with respect to their having been long in the occupation of it, and the quality of what they ask for upon the hills.”
D. “At Kaskaskia the Jesuits held valuable possessions. The buildings are gone entirely to ruin, but the lands are still of some value. On the suppression of the Order in France, the officers of the French king disposed of their property at that place by public sale; but before the sale took place the country had been ceded to Great Britain, a circumstance that was not known there. The British officer who took possession for that Crown considered the sale as illegal, and laid hold of the property; and the purchaser, a Mr Beauvais and his descendants, have been kept out ever since. A son of Mr Beauvais now lays claim to it in virtue of the purchase, and throws himself upon the United States to be confirmed in what yet remains of the property, for which his father paid a very large sum of money.”
E. “The same steps were taken to obtain a knowledge of the lands that were claimed by the people at Cahokia, as at Kaskaskia, and after due examination, orders of survey for such as fell within the resolution of Congress, were put into the hands of Mr Girardin, the only person that could be found in all that country who understood any thing of surveying. There are a

good many persons in that quarter also, whose claims have been rejected, who nevertheless may be properly considered as having an equitable right, at least, to the pre-emption.”
F. “No. 24 is the request of a Mr Gibault for a small piece of land that has been in the occupation of the Priests at Cahokia for a long time, having been assigned to them by the French; but he wishes to possess it in propriety: and it is true that he was very useful to General Clarke upon many occasions, and has suffered very considerable losses. I believe no injury would be done to any one by his request being granted, but it was not for me to give away the lands of the United States.”
G. “No. 9 is a plot of the reserved tract including Fort Chartres. It is however to be observed, that part of this tract appears to have been granted when the country was in possession of the French.”
H. “Great numbers of people have abandoned the Illinois country, and gone over to the Spanish territory. A claim however is still kept up by them to their ancient possessions; but it is to be remarked that very few grants were made by the French in fee simple. When any person quitted their possessions, the soil seems to have reverted of course to the domain of the King, and was regranted at the pleasure of the Officers commanding. It is presumed that, strictly, the possessions of all those who have so expatriated themselves, are fallen to the United States, had they even been granted originally in fee simple, and may be disposed of as they see fit; but the loss of the people is severely felt. May I be permitted to suggest, that a law declaring those possessions escheated unless the former owners return and occupy them within a certain time, would not be an improper measure.”
I. “Mr Samuel Baird was appointed to survey the lands held by the people of Kaskaskia, and to run the lines that had been directed by Congress to embrace the donations. On an examination of the claims however, it was found that many grants of land had been made which would fall to the Eastward of the line to be drawn from the Mouth of the river au Marie; and as all grants that proceeded, either from the Government of France, that of Great Britain, or of the State of Virginia, on or before the year 1783 were to be confirmed, the running of that line was delayed, until Congress should be informed that it would not take in all the claims, and therefore appeared to be incurring an unnecessary expence.”

K. “The donations to the ancient settlers have not been laid out, because at Kaskaskia & the Prairie du rocher no person could be found to do it. At Cahokia an authority was given to Mr Girardin for that purpose, but nothing I presume has been done in consequence of it; for the alteration that was made in the location of these donations by the Act of the 29th of August, from the West to the East side of the hills or ridge of rocks, throws them at such a distance from their present possessions, (the hills being of a considerable breadth & not very fit for cultivation): that in the existing circumstances of the country they could not possibly occupy them. They humbly pray, that the location pointed out by the act of the 20th of June 1788 may be restored.”
L. “A contract subsists between Flint & Parker & the late Board of Treasury for a great tract of land in the Illinois country. No part of the contract has I believe been complied with on their parts, and probably never will; but if it is not attended to before a law passes for erecting an Office for the sale of the lands, it may create embarrassments hereafter.”
M. “Orders of survey were issued for all the claims at Kaskaskia that appeared to be founded agreeably to the resolution of Congress, and surveys were made of the greater part of them. A part only of those surveys however have been returned, because the people objected to paying the surveyer, and it is too true that they are ill able to pay The Illinois country, as well as that upon the Ouabash, has been involved in great distress ever since it fell under the American dominion. With great chearfulness the people furnished the troops under Genl Clarke, and the Illinois regiment, with every thing they could spare, and often with much more than they could spare with any convenience to themselves. Most of the certificates for those supplies are still in their hands, unliquidated & unpaid; and in many instances where application for payment has been made to the State of Virginia, under whose authority the certificates were granted, it has been refused. The Illinois regiment being disbanded, a set of men, pretending the authority of Virginia, embodied themselves; and a scene of general depredation and plunder ensued. To this succeeded three successive and extraordinary inundations from the Missisippi, which either swept away their crops or prevented their being planted. The loss of the greatest part of their trade with the Indians, which was a great resource, came

upon them at this juncture, as well as the hostile incursions of some of the tribes which had ever before been in friendship with them; and to these was added the loss of their whole last crop of Corn by an untimely frost. Extreme misery could not fail to be the consequence of such accumulated misfortunes. The paper No. 5 contains the orders for a compensation to the surveyor, and No. 6 is the representation of the people praying to be excused from paying it.”
N. “Having finished the business at Kaskaskia as far as it was possible at that time, on the 5th day of April I embarked, and proceeded up the Missisippi to Cahokia, having stopped at Fort de Chartres, and visited the village of the Prairie du Rocher which is about a league distant from it, inland, on the way. Mr Baird had been directed to make the surveys there as well as at Kaskaskia, and the same objections to paying for them were raised there as at the latter place. No. ⟨6⟩ is a power to certain of the inhabitants to make representations to me on the subject, which was done.”
O. “No returns of survey from Cahokia are as yet come to hand, and it is probable that not many have been made, as the same objections to paying for them were raised here as elsewhere, and the inhabitants of that place are joined in the remonstrances which have been made by those of the other villages.”
P. “When the two emissions of paper money were called in by Congress, a considerable sum of those emissions were lodged in the Office of a Notary public at Kaskasia, by the direction of the lieutenant of the county of Illinois. There it yet remains, and the owners have received no satisfaction for it of any kind. They complain of this, and it would seem not without reason.”
Q. “Before I close this report, it may be necesary to mention the necessity there is for a printing press in the Western territory. The laws adopted or made by the legislature are declared to be binding upon the people until they are disapproved by Congress. There is no way of giving them any publicity, but by having them read at the courts, and but few people become thereby acquainted [with] them. Even the magistrates who are to carry them into execution are strangers to them; for the Secretary does not conceive it to be his duty to furnish them with copies. Indeed the business of his Office increases so fast that it would be impossible to do it; besides they are in English, and the greatest part of the inhabitants do not understand a word of

it. The translation of them therefore seems to be necessary, and that a sufficient number of them should be printed in both languages, and that can only be done in the territory where the original rolls are deposited. Every public act and communication of what kind soever, I was myself obliged to translate into french, and having no person to assist me, it made the business extremely troublesome and laborious.”
